784 N.W.2d 813 (2010)
Jack BOSS and Mari Boss, Plaintiffs/Cross-Defendants/Appellants,
v.
LOOMIS, EWERT, PARSLEY, DAVIS & GOTTING, P.C., Kelly K. Reed, Catherine A. Jacobs, Kevin J. Roragen, William Culbertson, S. Whitfield Lee, and R. Andrew Gately, Defendants-Appellees, and
Tall Grass Investment Corporation, Defendant/Cross-Plaintiff/Appellee, and
Eagle Transport Services, Inc., Defendant.
Docket Nos. 140984, 140985. COA Nos. 287578, 289438.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the application for leave to appeal the March 16, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.